DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/29/22.  Regarding the amendment, claims 1-30 are canceled, claims 31-50 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Rodriguez, Reg. No. 79,462 on 07/21/22.
The application has been amended as follows: 
Claim 41 line 21, “the rotor core assemblies are” has been changed to – the four-sided magnetic torque tunnel is —;
Claim 41 line 24, “the rotor core assemblies” has been changed to – the four-sided magnetic torque tunnel —;
Claim 41 line 28, “the rotor core assemblies” has been changed to – the four-sided magnetic torque tunnel —;

 

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a Torque Tunnel Halbach Array electric machine, as recited in claim 31, comprising: 
a magnetic toroidal cylinder (100) including:
an inner rotor assembly (210), the inner rotor assembly (210) comprising a plurality of inner permanent magnets (212) positioned about and coupled to an inner rotor core (215), wherein the plurality of inner permanent magnets (212) form a plurality of flux shaping Halbach Arrays configured to focus a Flux Density Distribution (FDD) in the magnetic toroidal cylinder (100); 
a first axial rotor assembly (220), the first axial rotor assembly (220) comprising a plurality of permanent magnets (222) positioned about and coupled to a first axial rotor core (225), wherein the plurality of first axial permanent magnets (222) form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder (100), the first axial rotor assembly (220) coupled at an inner edge to a first end of inner rotor assembly (210); 
a second axial rotor assembly (240), the second axial rotor assembly (240) comprising a plurality of permanent magnets (242) positioned about and coupled to a second axial rotor core (245), wherein the plurality of second axial permanent magnets (242) form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder (100), the second axial rotor assembly (240) coupled at an inner edge to a second end of the inner rotor assembly (210); 
an outer rotor assembly (230), the outer rotor assembly (230) comprising a plurality of permanent magnets (232) positioned about and coupled to an outer rotor core (235), and wherein the plurality of permanent magnets (232) form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder (100), the outer rotor assembly (230) coupled at a first end to an outer edge of the first axial rotor assembly (220) and coupled at a second end to an outer edge of the second axial rotor assembly (240), such that the inner rotor core (215), the first axial rotor core (225), the second axial rotor core (245), and the outer rotor core (235) form a four sided magnetic torque tunnel having at least a first magnetic pole tunnel segment and a second magnetic pole tunnel segment; and 
a coil winding assembly (500) positioned within the magnetic toroidal cylinder, the coil winding assembly (500) including a plurality of coils (526), wherein the first or second magnetic pole tunnel segment surround at least one of the plurality of coils (526).

    PNG
    media_image1.png
    606
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    555
    media_image2.png
    Greyscale

Furthermore, the record of prior art by itself or in combination with other references also does not show a method of producing electric power with a Torque Tunnel Halbach Array electric machine, as recited in claim 41, comprising: 
positioning a magnetic toroidal cylinder (100) about a central longitudinal axis of the Torque Tunnel Halbach Array electric machine, the magnetic toroidal cylinder defined by: 
an inner rotor assembly (210) comprising a plurality of flux shaping Halbach Arrays (212) configured to focus a Flux Density Distribution (FDD) in the magnetic toroidal cylinder (100); 
a first axial rotor assembly (220) comprising a plurality of flux shaping Halbach Array (222) configured to focus the FDD in the magnetic toroidal cylinder, the first axial rotor assembly (220) coupled at an inner edge to a first end of the inner rotor assembly (210); 
a second axial rotor assembly (240) comprising a plurality of flux shaping Halbach Array (242) configured to focus the FDD in the magnetic toroidal cylinder (100), the second axial rotor assembly (240) coupled at an inner edge to a second end of the inner rotor assembly (210); 
an outer rotor assembly (230) comprising a plurality of flux shaping Halbach Arrays (232) configured to focus the FDD in the magnetic toroidal cylinder (100), the outer rotor assembly (230) coupled at a first end to an outer edge of the first axial rotor assembly (220) and coupled at a second end to an outer edge of the second axial rotor assembly (240), such that such that the inner rotor core (215), the first axial rotor core (225), the second axial rotor core (245), and the outer rotor core (235) form a four-sided magnetic torque tunnel having at least a first magnetic pole tunnel segment and a second magnetic pole tunnel segment, wherein the four-sided magnetic torque tunnel is adapted to rotate about the central longitudinal axis; 
positioning a coil winding assembly (500) within the magnetic toroidal cylinder (100) about the central longitudinal axis within a rotational path of the four-sided magnetic torque tunnel, the coil winding assembly including a plurality of coils, wherein the first or second magnetic pole tunnel segments surround at least one of the plurality of coils; and 
applying current to the plurality of coils in a sequence that continuously impacts torque to turn the four-sided magnetic torque tunnel in a desired direction, relative to the coil winding assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soghomonian et al. (US 6,891,306 B1) teaches a rotary electric motor, a stator contains a plurality of separate electromagnet core segments disposed coaxially about an axis of rotation. The core segments are affixed, without ferromagnetic contact with each other, to a non-ferromagnetic support structure. The rotor is configured in a U-shaped annular ring that at least partially surrounds the annular stator to define two parallel axial air gaps between the rotor and stator respectively on opposite axial sides of the stator and at least one radial air gap. Permanent magnets are distributed on each inner surface of the U-shaped rotor annular ring that faces an air gap. A winding is formed on a core portion that links axially aligned stator poles to produce, when energized, magnetic poles of opposite polarity at the pole faces.
Ley et al. (US 2008/0278020 A1) teaches a stator of an electrical machine operable as a motor or a generator, applicable to a radial-axial type machine. The stator includes a plurality of stator segments disposed circumferentially about an axis. Each segment has a generally wedge shaped core and a winding wound around the core. The winding is bent to have portions that are disposed on multiple planes. The core includes an elongated wedge tip portions aligned parallel to the axis and an outer radial face opposite to the tip portion. The multiple planes include at least one plane substantially normal to the axis and at least one plane tangential to the radial face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834